Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21   Page 1 of 10 PageID 3077




                          EXHIBIT A
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                       Page 2 of 10 PageID 3078


     Scheef & Stone, L.L.P.
     500 N. Akard, Suite 2700
     Dallas, Texas 75201
                                                             -
                                                  SCHEEF &STONE
                                                        SOLID COUNSEL




                                                            INVOICE


    Kelly Crawford Receivership - Metals.co                                                    Statement Date:      12/21/2020
                                                                                                   Account No.      16125.101
                                                                                                   Invoice No.        1008520




      Matter 101 - Receiver




                                                                                                             Hours
10/26/2020     KMC   Attend to investor calls and emails; conference with P. Lewis regarding filing
                     notice of withdrawal of motion for contempt; prepare email to Bayside Metals
                     regarding proposed agreement for return of monies; telephone conference
                     with Signature Bank regarding freeze order; conference with P. Lewis and J.
                     Stafford regarding google's refusal to turn over passwords; communicate with
                     California counsel regarding filing notice of stay in federal case; telephone
                     conference with JonMarc regarding investor call; conference with P. Lewis
                     regarding motion to establish procedures for receivership; telephone
                     conference with Simon's wife regarding personal property to be turned over;
                     review inventory of personal property; prepare declaration for Simon's wife to
                     sign regarding her personal property.                                                       4.00

10/27/2020     KMC   Telephone conference with Alabama securities personnel and CFTC
                     regarding entities and employees; review and revise proposed Order regarding
                     procedures in receivership; review and revise proposed Motion regarding
                     procedures in receivership; attend to investor calls or emails; make
                     arrangements for seizing Simon's property; conference with P. Lewis and J.
                     Stafford regarding Google consents and obtaining information from Google to
                     access cloud; communicate with Travelers regarding bond; work on filing
                     Notices of Lis Pendens as to all Philadelphia properties.                                   4.00

10/28/2020     KMC   Travel from Dallas to Los Angeles ( 4.00 hrs - No Charge); supervise removal
                     of personal property from Simon Batashvili's residence and placement into
                     storage; visit            regarding                            and
                     conference with Chase branch manager regarding same; telephone
                     conference with CFTC regarding areas of inquiry for asset deposition.                       4.00

10/29/2020     KMC   Review inventory at 8383 Wilshire and meet with prospective purchasers of
                     inventory; conference with J. Brandlin regarding same; conference with Wyatt
                     regarding recovery fees for Ferrari; got                          used by
                     • • • • a n d interview             at office address regarding Defendants;
                     telephone conference with attorney for Bayside metals regarding possible
                     settlement; authorize release of metals from Bayside metals to investor Julie
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                          Page 3 of 10 PageID 3079
      Kelly Crawford Receivership - Metals.com                                                                            12/21/2020
                                                                                                          Account No:     16125-101
                                                                                                           Invoice No:      1008520
      Matter 101 - Receiver




                                                                                                                 Hours
                     Charter; travel from Los Angeles to Dallas (4.00 hrs - No Charge).                           4.00

10/30/2020     KMC   Telephone conferences with CFTC regarding asset depositions of Simon and
                     Lucas; telephone conference with Arnold regarding logistics of depositions of
                     Simon and Lucas; attend to responding to investor emails and investor calls;
                     telephone conference with          regardin
                     conference with P. Lewis regarding pending contracts of sale of real properties
                     and obtaining copies of contracts, and regarding seeking reimbursement of
                     expenses from leasing company related to Ferrari; telephone conference with
                     J. Stafford regarding Google turning over access.                                             2.50

10/31/2020     KMC   Work on Initial Report; review email regarding Google turning over access and
                     communicate with J. Stafford regarding same; telephone conference with P.
                     Lewis regarding obtaining copies of pending contracts of sale for properties in
                     Philadelphia.                                                                                 5.00

11/01/2020     KMC   Continue working on Initial Report.                                                           1.50

11/02/2020     KMC   Attend to investor calls; collection of investor information; investor emails; and
                     conference with L. Sanderson regarding same; conference with P. Lewis
                     regarding call with broker handling real properties in Philadelphia; work on
                     preparing for asset depositions of Asher and Simon.                                           2.75

11/03/2020     KMC   Prepare for depositions of Asher and Batashvali; telephone conference with
                     CFTC regarding same; prepare exhibits for depositions and send to court
                     reporter; send confirmed exhibits to all parties; work on Initial Report; identify
                                              with freeze letter; conference with W. Young
                     regarding Tri-Net not cooperating in turnover of funds; conference with
                     paralegal regarding investor database; attend to investor calls and emails.                   6.00

11/04/2020     KMC   Prepare for deposition of Simon Batashvili; take deposition of Simon
                     Batashvili.                                                                                   6.50

11/05/2020     KMC   Take deposition of Lucas Asher.                                                               6.50

11/06/2020     KMC   Attend to investor calls and emails; revise Initial Report based on information
                     learned during depositions of Asher and Batashvili; conference with attorneys
                     regarding need to file show cause motion against Google for its continued
                     failure to provide access; review and revise motion for show cause; review and
                     revise and execute declaration in support of motion for show cause; review
                     and revise proposed Order.                                                                    3.75

11/10/2020     KMC   Finalize Receiver's Initial Report and file with the Court; telephone
                     conferences with                    regarding monies frozen and to be returned
                     to Receiver; conference with attorneys regarding Motion for Show Cause
                     Order against Google and getting access to cloud platforms for documents;
                     attend to investor calls and emails; finalize declaration for Fainche Maccarthy
                     regarding personal property; prepare decleration for Fainche Mc:icCarthy for
                     jewelry; communicate with F. Maccarthy regarding same.                                       4.00
                         '                      ..       "
11/11/2020     KMC   Identify additional target to send freeze order to; prepare letter to new
                     custodian for SDIRA; communicate with J. Stafford regarding gaining access
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                      Page 4 of 10 PageID 3080
      Kelly Crawford Receivership - Metals.com                                                                        12/21/2020
                                                                                                      Account No:     16125-101
                                                                                                       Invoice No:      1008520
      Matter 101 - Receiver




                                                                                                             Hours
                     to Salesforce; communicate with J. Stafford regarding status of gaining access
                     to google and google reaction to show cause motion; prepare list o
                                              and circulate to team; communicate with investors;
                     prepare letter to CNA requesting copies of policies insuring defendants;
                     conference with M. Simon regarding unemployment claims being filed by
                     former employees.                                                                         5.00

11/12/2020     KMC   Review mail; discover Bank of America statement; telephone conference with
                     BOA regarding same; prepare letter to BOA regarding same; conferences with
                     P. Lewis and J. Stafford regarding google and review and revise response to
                     email from google attorney; investigate investment in Morgan Stanley building
                     and prepare letter to limited partnership regarding same; prepare letter to
                                                   demanding records; attend to investor calls and
                     emails; prepare declaration regarding inventory of items taken from Simon
                     Batashvili home and send to Fainche Maccarthy; revise and execute
                     agreement with Luxury Leasing regarding turnover of Ferrari and Range Rover
                     and reimbursement of expenses.                                                            6.00

11/13/2020     KMC   Prepare letter to.-sending orders and asking for statements; prepare
                     letter to             sending orders and asking for statements; prepare letter
                     to Dillon Gage Precious Metals sending orders and asking for statements;
                     telephone conference with Beau from Alabama Securities Commission
                     regarding consent orders; conference with J. Stafford regarding same; receive
                     and review arbitration demand and conference with J. Stafford regarding filing
                     notice of stay; review Bayside Metals spreadsheet to determine strategy for
                     pending transactions - review prices of gold and silver; begin work on motion
                     to establish elaims procedures; begin work on proof of claim form, public
                     notice to claimants, and notice to claimants to accompany proof of claim form;
                     prepare letter to brokers/closers enclosing orders and demanding turnover of
                     records and documents regarding their compensation.                                       5.25

11/14/2020     KMC   Prepare Receiver's First Fee Application.                                                 3.00          n/c

11/16/2020     KMC   Communicate with BOA on status of USA Accounts; obtain account
                     information and communicate with CFTC regarding same; telephone
                     conference with CFTC regarding documents that identify investors and claims
                     process; conference with paralegal regarding same; work on transferring
                     Spotify stock to receivership; attend to letters to brokers enclosing SRO and
                     demanding production of documents; review Bayside Metals summary of
                     pending transactions and communicate with attorney for Bayside Metals
                     regarding same; investigate value of paintings in office; communicate with
                     group interested in buying contents of office.                                            3.00

11/17/2020     KMC   Telephone conference with J. Stafford and P. Lewis regarding google refusal
                     to provide access, legal arguments, and formulate response to include in brief
                     in support of motion for show cause; telephone conference with CFTC
                     regarding contempt issues arising out of transfer of funds out of USA
                     Accounts, Inc.; communicate with BOA regarding same; telephone conference
                     with C. Thomas to retain him for representation in dispute with BOA; work on
                     liquidation of office contents and conference with P. Lewis regarding.-
                     I$          I                                                                             3.50
     Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21   Page 5 of 10 PageID 3081
Kelly Crawford Receivership - Metals.com                                             12/21/2020
                                                                      Account No:    16125-101
                                                                       Invoice No:     1008520
Matter 101 - Receiver
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                       Page 6 of 10 PageID 3082
      Kelly Crawford Receivership - Metals.com                                                                          12/21/2020
                                                                                                        Account No:     16125-101
                                                                                                         Invoice No:      1008520
      Matter 101 - Receiver




                                                                                                               Hours
                     received from Asher after SRO; telephone conference with CFTC regarding
                     same; prepare email to CFTC regarding same; send wire instructions to Kohn;
                     conference with T. Gomersall regarding investors; conference with paralegal
                     regarding database for investors; telephone conference with C. Thomas
                     regarding call from BOA attorney.                                                           6.00

11/24/2020     KMC   Review Brief in Support of Motion for Contempt filed by Plaintiffs; telephone
                     conference with P. Lewis, J. Stafford, and Priya to tliscuss response to
                     Google's continued refusal to turnover access to googlesuites; telephone
                     conference with Randall Kohn regarding turnover of $250,000
                                         , prepare demand letter to turn over $300,000 received
                     after SRO was entered; inform A. Spencer of receipt of $250,000 from Kohn
                     and repeat demand for turn over of $300,000; investigate
                                                    , communicate with CFTC regarding same;
                     provide additional information to Paypal and Venmo regarding defendants;
                     telephone conference with Signature Bank about turnover of frozen funds.                    5.00

11/25/2020     KMC   Obtain medallion signature on stock transfer document for Spotify stock;
                     prepare letter to Computershare regarding transfer of Spotify stock to receiver;
                     telephone conference with P. Lewis regarding
                                                         ; legal research for google issues and legal
                     research regarding
                     communicate with P. Lewis regarding same; communicate with PayPayl
                     regarding turnover of funds and statements; telephone conference with R.
                     Foelber regarding contempt hearing; send email to Arnold Spencer directing
                     Lucas Asher to follow steps for resetting password with Google.                             4.00

11/28/2020     KMC   Respond to investor emails; review message from attorney for recipient of
                     monies from Bank of America and communicate with C. Thomas regarding
                     response.                                                                                   0.25

11/30/2020     KMC   Telephone conference with CFTC regarding Asher contempt hearing;
                     conference with P. Lewis and J. Stafford regarding Google contempt motion
                     and strategy; communicate with process server regarding
                                        telephone confe'rence with investor; communicate with
                     Bayside Metals regarding metals on deposit for receivership entities; receive
                     checks from Signature Bank and deposit into receivership account; telephone
                     conference with attorneys representing David Breeden, broker regarding claim
                     for return of commissions.                                                                  3.50

12/01/2020     KMC   Communicate with counsel for Asher about gaining access to google;
                     conference with P. Lewis and J. Stafford regarding same and strategy for
                     contempt hearing; telephone conference with process server regarding
                     •     g "         ff     rs 1 1·              a,    telephone conference with
                     CFTC regarding contempt hearing strategy, bayside metals, and claims
                     process; investigate status of metals held by bayside for two investors; work
                     on getting video clips for contempt hearing; receive and review response to
                     contempt motion filed by Arnold Spencer; telephone conference with D.
                     Roosien about potential representation of Athena Hunter.                                   4.50

12/02/2020     KMC   Conference with P. Lewis regarding strategy for contempt hearing; telephone
                     conference with court clerk regarding Asher's availability for hearing; issue
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                      Page 7 of 10 PageID 3083
      Kelly Crawford Receivership - Metals.com                                                                         12/21/2020
                                                                                                       Account No:     16125-101
                                                                                                        Invoice No:      1008520
      Matter 101 - Receiver




                                                                                                              Hours
                     check to Arnold Spencer for travel expenses for Asher and communicate with
                     Arnold Spencer regarding same; review and revise motion for continuance of
                     google contempt motion; view video clips fom deposition in preparation for
                     hearing; telephone conference with CFTC and States regarding contempt
                     hearing; telephone conference with C. Thomas regarding BOA freezing
                     account in name o                      .; investigate ownership o,~••I
                     and send information to C. Thomas to support freeze on account; investigate
                     ownership and control o                      and••••••••                                   6.00

12/03/2020     KMC   Prepare for contempt hearing; numerous communications with CFTC;
                     eonferences with P. Lewis regarding same; prepare direct examination of
                     receiver; gather exhibits; communicate with State of Texas regarding cease
                     and desist order and calls from Athena Hunter to investor.        ,I                       5.00

12/04/2020     KMC
                                                  "
                     Prepare for and attend contempt hearing; telephone conference with CFTC
                     regarding same and strategy; communicate with C. Thomas regarding BOA
                     turning over monies to receivership.                                                       8.50

12/07/2020     KMC   Telephone conference with CFTC regarding deposition of Athena Hunter and
                     strategy for continued contempt motion; telephone conference with A. Spencer
                     regarding contempt motion; teleplilone conference with C. Thomas regarding
                     status of BOA turnover of funds; receive and begin review of bank statements
                     from Wells Fargo; revise Notice of Deposition for Athena Hunter and prepare
                     duces tecum to include in deposition notice; prepare exhibits for deposition
                     and send to counsel for Athena Hunter;

                                               · conference with P. Lewis regarding status of
                     Order authorizing procedures for receivership and vacating office space at
                     8383 Wilshire;                         regarding entities owned or controlled
                     by Defendants known to receiver; communicate with investors regarding
                     receivership.                                                                              5.00

12/08/2020     KMC   Numerous communications with A. Spencer and with CFTC regarding
                     resolving contempt against Asher; prepare proposed Agreed Order Holding
                     Asher in Contempt; communicate with counsel for Athena Hunter regarding
                     her deposition; communicate with counsel for Talent Writers regarding wiring
                     funds to receivership account; communicate with all counsel regarding intent
                     to move forward with deposition of Athena Hunter unless monies are returned
                     and there is an Agreed Order signed by Asher; prepare for Hunter deposition
                     and gather additional evidence regarding USA Accounts, Inc.
                                                                                                                5.50

12/09/2020     KMC   Work on contempt motion against Asher; numerous telephone conferences
                     With A. Spencer regarding same; numerous t~lephone conferences with CFTC
                     regarding same; revise proposed Agreed Order and send to A. Spencer;
                     communicate with C. Thomas regarding status of monies at BOA; attend to
                     investor calls; conference with P. Lewis regarding status of Order Establishing
                     Procedures for Receivership; revise letter to Judge Lindsay tendering Exhibit
                     4A - transcript of calls.                                                                  4.00

12/10/2020     KMC   Numerous communications with A. Spencer regarding status of Order;
                     telephone conference with CFTC regarding strategy with respect to presenting
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                        Page 8 of 10 PageID 3084
      Kelly Crawford Receivership - Metals.com                                                                          12/21/2020
                                                                                                        Account No:     16125-101
                                                                                                         Invoice No:      1008520
      Matter 101 - Receiver




                                                                                                               Hours
                     Order to Court; communicate with counsel regarding status of BOA payment;
                     communicate with CFTC regarding Barrick Gold complaint about use of
                     Barrick Capital name; conference with team handling investor calls regarding
                     information in investor database; communicate with New Mexico regulators
                     regarding New Mexico victims being added to database; review
                     Manufacturer's bank documents and communicate with P. Gommersal
                     regarding same; investigate              and           ; work on sales of
                     personal property.                                                '',.
                                                                                                                 3.50
                                                                      "
12/11/2020     KMC   Prepare letter to Bayside Metals making request for production of documents;
                     telephone conference with FBI; telephone conferences with CFTC regarding
                     status of contempt motion against Asher; receive and review list of accounts
                     provided by Arnold Spencer and communicate with A. Spencer regarding
                     same; respond to CFTC inquiry about status of contempt proceedings;
                     conference with counsel regarding status of BOA turning over monies to
                     receivership; receive some bank records from BOA; review same and send to
                     J. Brandlin; communicate with J. Brandlin regarding forensic accounting
                     scope; conference with P. Lewis regarding call with attorney for Fainche
                     Batashvili; conference with P. Lewis regarding vacating lease premises and
                     sale of inventory.                                                                          4.25

12/14/2020     KMC     Telephone conference with R. Foelber regarding proposed amendment to
                       Agreed Order received from A. Spencer; revise Agreed Order and send to A.
                       Spencer; obtain Order and have submitted to the Court for consideration;
                       telephone conference with attorney for D. Bleeden regarding document
                       production and potential settlement of claim to r.ecover commissions; receive
                     ..and review document production from D. Bleeden; communicate with J. Rolls
                       regarding solicitation of bids for purchase of inventory of office; conference
                       with P. Lewis regarding Fainche turning over gold jewelry; receive check from
                       BOA as remainder of funds owing from improper transfer by Asher; prepare
                       questionnaire to send to investors.                                                       4.25

12/15/2020     KMC   Conference with P. Lewis regarding Court requesting motion for entry of order
                     and continuance; prepare motion for entry of order and continuance and
                     prepare proposed order regarding same and have filed with the court;
                     communicate with parties regarding entry of order and vacating of hearing;
                     receive and review email from Bayside attorney.-; communicate with
                     investors; telephone conference with J. Brandlin regarding access to records
                     and focus of forensic accounting; communicate with J. Rolls regarding
                     inspection of inventory at office for solicitation of bids; communicate with W.
                     Young regarding appraiser of personal property to be sold; review proposed
                     Stipulation of Injunction to file in Colorado Securities Action and add footnote
                     to same; communicate with J. Stafford regarding same.                                       3.00

12/16/2020     KMC   Telephone conference with investor; telephone conference with attorney for
                     Bayside Metals.                                                                             0.50

12/17/2020     KMC   Finalize questionnaire to send to investors; prepare letter to investors;
                     conference with paralegal regarding mailing of questionnaire and input of
                     information on spreadsheet from questionnaire for purposes of calculating
                     allowed claim; communicate with Bayside and with investor L. Ball regarding
                     options between receiving metals of liquidation value of coins; telephone
             Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21                      Page 9 of 10 PageID 3085
      Kelly Crawford Receivership - Metals.com                                                                             12/21/2020
                                                                                                        Account No:        16125-101
                                                                                                         Invoice No:         1008520
      Matter 101 - Receiver




                                                                                                               Hours
                     conference                 , telephone conference with attorney for Bayside
                     regarding checks made payable to Eugene Fogel and regarding payment of
                     monies to investors from liquidation of coins.                                                 3.00

12/18/2020     KMC   Prepare email to C. Thomas with request of BOA to produce documents
                     regarding Talent Writers account and cite provisions under Orders that require
                     production; telephone conference with C. Thomas regarding same; prepare
                     email to C. Thomas with request for BOA to produce remaining documents for
                     closed accounts; prepare letter to General Counsel of Computershare
                     regarding transfer of Spotify stock for liquidation; communicate with Capital
                     Bank regarding status of production; receive and review bid for purchase of
                     inventory; conference with paralegal regarding questionnaire to investors;
                     telephone conference with representative of elderly investor; communicate
                     with investor choosing to receive metals from Bayside Metals and
                     communicate with Bayside Metals regarding same; conference with J.
                     Brandlin regarding quickbooks and bank records accounting.                                     3.00

12/21/2020     KMC   Review bank records of Talent Writers, LLC and send to CFTC; telephone
                     conference with investors regarding Tower Equity note investment.                              0.75
                     For Current Services Rendered                                                            177.75        69,322.50

                                                         Recapitulation
                Timekeeper                                             Hours      Hourly Rate               Total
                Kelly M. Crawford                                     177.75         $390.00          $69,322.50




09/26/2020           DFW Airport Parking Expense (314) Kelly Crawford                                                           96.00
10/19/2020           Airfare Expense - AMERICAN AIRLINES DFW to LAX for KMC (KMC Firm CC)                                      692.20
10/30/2020           Lodging Expenses for KMC /MARRIOTT (KMC Firm CC)                                                          230.24
11/25/2020           Kelly Crawford Business Meals allowance - Per Diem                                                         66.00
12/18/2020           Postage                                                                                                    39.00
                     Total Expenses                                                                                          1, 123.44

                     Total Current Services and Expenses                                                                    70,445.94

                     Previous Balance                                                                                      $49,582.21



11/22/2020           Cost payment - thank you - check 1005                                                                  -1,807.21
11/22/2020           Fee payment - thank you - check 1004                                                                  -38,220.00
                     Total Payments                                                                                        -40,027.21

                     Balance Due                                                                                           $80,000.94

                                                      Past Due Amounts
                         0-30            31-60           61-90         91-120             121-180               181+
                         0.00         9,555.00             0.00          0.00                0.00                0.00
    Case 3:20-cv-02910-L Document 220-1 Filed 02/03/21   Page 10 of 10 PageID 3086
Kelly Crawford Receivership - Metals.com                                            12/21/2020
                                                                     Account No:    16125-101
                                                                      Invoice No:     1008520
Matter 101 - Receiver




               TERMS: Due and Payable Upon Receipt
